DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on June 28, 2021, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on June 28, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Rewritten paragraphs must be precisely identified as to their location in the patent. Such paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications.

The specification is not amended properly because:
The locations of the rewritten paragraphs are not properly identified. The amendment refers to paragraph numbers that appear in the pre-grant publication. Such paragraph numbers do not appear in Patent No. 10,906,512 B2. Further, the pre-grant publication is not the patent. The locations of the written paragraphs must be identified by citing column and line numbers in the patent.
The rewritten paragraphs show text to be omitted using double brackets. Single brackets must be used in reissue applications.

The claim amendments filed on June 28, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. New claims must be underlined in their entirety. 

The patent claims are not amended properly because:
Amended claims 1-10 and 14-16 show text to be omitted using double brackets. Single brackets must be used in reissue applications.
New claims 19 and 20 are not underlined in their entirety.

The claim amendments filed on June 28, 2021 are objected to as failing to comply with 37 CFR 1.173(e), which requires an explanation of the support in the disclosure of the patent for the changes made to the claims.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,906,512 B2, which issued from US Application No. 16/361,608. The “original disclosure” is the disclosure of Application No. 16/361,608 as filed on March 22, 2019. Any subject matter added to the disclosure (including the claims) during the prosecution of either Application No. 16/361,608 or the instant reissue application does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Present Examination
The preliminary amendment filed in the instant application on June 28, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

New claim 19 recites a method step of “configuring the integration accessory so that the wheel chock is maintained in attached relation to the stabilizing block as long as the frame is received within the center groove of the stabilizing block”. This subject matter does not find support in the original disclosure. The disclosure describes a method of using the disclosed stabilizing accessory system. See Fig. 24; col. 8, l. 56 to col. 9, l. 53. However, the newly claimed method step of “configuring the integration accessory…” does not define a step in the disclosed method of use; rather, it appears to define a step in a method of manufacture since the term “configure” means to shape or put together in a particular form or arrangement. There is no disclosure of any method of manufacture, and no disclosure of any particular method step of “configuring the integration accessory…”. As a result, new claim 19 encompasses subject matter that goes beyond the original disclosure.

New claim 20 recites a stabilizing accessory system including “a projection extending from one of the wheel chock and the stabilizing block, wherein the projection is configured for receipt in a slot of the other of the wheel chock and the stabilizing block to detachably attach the wheel chock to the stabilizing block”. This subject matter does not find support in the original disclosure. The disclosure describes an integration hook 128 extending from the wheel chock 124 (see Figs. 2, 14 and 15) that is received in a slot 178 formed in the lower body 108 of the stabilizing block 102 (see Figs. 13 and 15). In one interpretation, the disclosed integration hook 128 is considered to be encompassed by the claimed “projection”. However, there is no disclosure of a projection extending from the stabilizing block 102 that is received in a slot of the wheel chock 124. Therefore, new claim 20 encompasses subject matter that goes beyond the original disclosure.

For these reasons, the amendment filed June 28, 2021 violates the prohibition of new matter under 35 USC 132(a) and 35 USC 251(a). 

Applicant is required to cancel the new matter in the reply to this Office Action.

Reissue Oath/Declaration
The Reissue Application Declaration by the Assignee (Form PTO/AIA /06) filed on June 30, 2021 is defective under 37 CFR 1.63 and 1.175 because:
It does not properly identify the patent for which reissue is sought. Note that “1090512” appears in the Patent Number field rather than “10906512”.
It does not properly identify the specification to which it is directed. Note that the box is checked stating that the specification “is attached hereto”. However, the complete declaration was filed on June 30, 2021 whereas the specification was filed on June 28, 2021.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 19 and 20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. 

GROUND 3:  Claims 14-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

The recapture rule is applied as a three-step process: 
Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Step 1: Reissue claims 14-19 are broader in scope than original patent claims 14-18 at least because:
The method step of “using the wheel chock, stabilizing a tire of the towed trailer” has been omitted from reissue claim 14.
The method step of “securing the stabilizing block and the wheel chock to a frame of the towed trailer” has been broadened to “securing the stabilizing block…to a frame of the towed trailer” in reissue claim 14.
The limitation of “selectively attaching one or more spacers along one or more sidewalls of a center groove formed within a bottom side of the stabilizing block…” has been broadened by adding the qualifier “if needed” and by deleting the word “bottom” in reissue claim 14.

Step 2: During the original prosecution (Application No. 16/361,608), the previous examiner issued a non-final Office action on July 1, 2020 that (a) rejected original claims 1, 6-10, 15 and 16 as unpatentable under 35 USC 103, and (b) indicated original claims 2-5, 11-14 and 17-20 would be allowable if rewritten in independent form. Via two amendments filed on October 1, 2020, applicant (a) canceled claims 1, 9, 10 and 15, (b) rewrote claims 2, 11 and 17 in independent form, (c) broadened claim 2 by removing certain limitations that were not part of the subject matter indicated to be allowable, and (d) added new dependent claims 21-24. The previous examiner issued a final Office action on November 10, 2020 that (a) rejected claims 2, 4, 6-8, 21 and 24 as unpatentable under 35 USC 103, (b) allowed claims 11-14 and 16-20, and (c) indicated claims 3, 5, 22 and 23 would be allowable if rewritten in independent form. Via a further amendment filed on November 26, 2020, applicant (a) canceled claims 22 and 23, and (b) amended claim 2 to incorporate the allowable subject matter of claim 22. The previous examiner issued the Notice of Allowability on December 9, 2020, with independent claims 2, 11 and 17 renumbered as patent claims 1, 10 and 14, respectively.
Accordingly, during the original prosecution, applicant (a) surrendered original claims 1, 9, 10 and 15, (b) surrendered amended claim 2 as presented on October 1, 2020, (c) secured allowance of patent claim 1 by incorporating the allowable subject matter of claim 22, (d) secured allowance of patent claim 10 by rewriting original claim 11 in independent form, and (e) secured allowance of patent claim 14 by rewriting original claim 17 in independent form.
With respect to patent claim 14, the allowable subject matter of original claim 17 was the limitation “selectively attaching one or more spacers along one or more sidewalls of a center groove formed within a bottom side of the stabilizing block to adjust the stabilizing block to accommodate a width of the frame of the towed trailer”. Thus, this limitation of patent claim 14 constitutes a surrender-generating limitation. Since this surrender-generating limitation is broadened in reissue claim 14, the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.

Step 3: It must be determined whether the reissue claims omit or broaden any surrender-generating limitation, i.e., any limitation that was added or argued during the original prosecution to overcome prior art. The complete omission of a surrender-generating limitation constitutes impermissible recapture, even if such omission is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects. See Pannu v. Storz Instruments Inc., 258 F.3d at 1371-72, 59 USPQ2d at 1600. However, if the reissue claim broadens a surrender-generating limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue. See In re Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4
In this case, reissue claims 14-19 violate the recapture rule because the qualifier “if needed” is added to claim 14. This qualifier makes the surrender-generating limitation an optional limitation, i.e., a limitation that is not necessarily required. Patent claim 14 explicitly required the selective use of spacers in the practice of the claimed invention. Since the method defined by reissue claim 14 can now be practiced both with and without the selective use of spacers, the amendment to claim 14 constitutes impermissible recapture.

For the above reasons, claims 14-19 of the instant reissue application improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4: Claims 19 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. 

GROUND 5: Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

New claim 20 recites a stabilizing accessory system including “a projection extending from one of the wheel chock and the stabilizing block, wherein the projection is configured for receipt in a slot of the other of the wheel chock and the stabilizing block to detachably attach the wheel chock to the stabilizing block”. The disclosure describes an integration hook 128 that is (a) secured to the wheel chock 124 by fasteners 129 such that it extends from the wheel chock 124 (see Figs. 2, 14 and 15), and (b) received in a slot 178 formed in the lower body 108 of the stabilizing block 102 (see Figs. 13 and 15). In a first interpretation, the disclosed integration hook 128 is considered to be encompassed by the claimed “projection” even though it is not identified in the specification as a “projection”. However, the specification makes mention of an alternative embodiment wherein “the integration hook may comprise a built-in projection (e.g., a continuation of the manufacturing mold for the wheel chock 124) extending from the bottom surface 134 of the wheel chock 124 and configured to connect with the bottom of the block 102” (col. 5, ll. 4-8). In an alternative interpretation, the claimed “projection” is considered to correspond to the “built-in projection” mentioned at col. 5, ll. 4-8 since this is the only “projection” mentioned in the specification in connection with the attachment of the wheel chock to the stabilizing block. Given this alternative interpretation, claim 20 is considered to fail to comply with the written description requirement because the specification only mentions the alternative “built-in projection”; its specific structural and functional characteristics are not described in any detail, and it is not illustrated in the drawings. Further, no description is provided as to the particular slot which is provided in the stabilizing block for receiving such a “built-in projection”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6:  Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The preamble states that claim 1 is directed to a “system”, which, by definition, includes plural components functioning together. However, the body of claim 1 does not define such a system. Rather, only a single component, i.e., a stabilizing block, is required by the claim. This inconsistency renders the claim indefinite since it is unclear what “system”, i.e., what plural components, are required by the claim. Claim 2 is indefinite for the same reason.

Claim 1 requires that “the center groove is adjustable between a first width…and a second width” (ll. 14-15). According to the specification, the adjustment of the width of the center groove is accomplished via the selective use of the tension fit spacers 122 (see Figs. 2 and 16-17). Thus, the center groove, in and of itself, is incapable of being “adjustable” apart from the use of the disclosed spacers 122. However, claim 1 does not recite the disclosed spacers. Therefore, claim 1 is incomplete for omitting essential elements, i.e., the spacers required in order for the center groove to be “adjustable”. 

The preamble states that claim 10 is directed to a “stabilizing accessory system”, i.e., a subcombination. However, the body of claim 10 positively recites that “the wheel chock and the trailer stabilizing accessory attach directly to a frame of the towed trailer” (ll. 4-5) and that the center groove has “opposing walls separated by a width that approximates a width of the frame” (ll. 13-14). Thus, the body of the claim indicates that the claim requires a “stabilizing accessory system” in combination with at least a frame of a towed trailer since the components of the subcombination are explicitly required to “attach directly to” the trailer frame and are explicitly required to be dimensioned in correspondence to the trailer frame. This inconsistency renders the claim indefinite since it is unclear whether or not the trailer frame is a required component, and whether or not the trailer stabilizing accessory must actually be attached to the trailer frame and sized with respect to the trailer frame. If the trailer frame is only tied to the intended use, then the limitation “the wheel chock and the trailer stabilizing accessory attach directly to a frame of the towed trailer” (ll. 4-5) would appear to be an optional limitation. Such an optional limitation confuses the scope of the claim. Further, if the trailer frame is not a required component, then how can the width of the center groove be defined with respect to the width of the trailer frame? Again, this would imply an indefinite optional limitation.

Claim 10 first introduces the broad term “trailer stabilizing accessory” (l. 2) but then goes on to recite the narrower term “trailer stabilizing block” (l. 6). When recited in the same claim, a broad limitation together with a narrow limitation that falls within the broad limitation is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 10 recites “…at least one of a jack wheel, a jack post, and a plate jack stand” (ll. 3-4), which only limits the claim to the use of one of the listed elements. However, claim 10 goes on to refer to “the jack wheel” (l. 9) and “the jack post” (l. 10) and “the plate jack stand” (l. 11) as if all three of these elements are required by the claim. This inconsistency renders the claim indefinite since it is unclear how many of the listed elements are actually required.

Claim 10 recites that the center groove has “opposing walls separated by a width that approximates a width of the frame” (ll. 13-14). This comparative limitation is indefinite because it compares the width of the groove to an unbounded reference width. That is, the recited “width of the frame” is not defined in the claim and, therefore, encompasses any possible frame width. It is impossible to determine what frame widths are encompassed by the claim and what frame widths are excluded from the scope of the claim. Therefore, it is impossible to determine what center groove widths are encompassed by the claim and what center groove widths are excluded from the scope of the claim.

The preamble states that claim 14 is directed to a method of using a “system”, which, by definition, includes plural components functioning together. However, the body of claim 14 does not define a method of using plural components that function together, i.e., a system. Rather, use of only a single component, i.e., a stabilizing block, is required by the claim. This inconsistency renders the claim indefinite since it is unclear what method of using a “system”, i.e., what method of using plural components functioning together, is required by the claim.

Claim 14 recites “selectively attaching one or more spacers, if needed, along one or more sidewalls of a center groove formed within a…side of the stabilizing block to adjust the stabilizing block to accommodate a width of the frame of the towed trailer” (ll. 12-14). The use of the qualifier “if needed” makes the recited limitation an optional limitation, i.e., a limitation that is not necessarily required. It appears, therefore, that the method defined by claim 14 can be practiced both with and without the selective use of spacers, i.e., both with and without the method step recited at ll. 12-14. Such an optional limitation creates a question as to what is actually required by the claim. How can the claim be limited by ll. 12-14 while also allowing for this limitation to be ignored as unnecessary? 

The method steps of claim 14 are defined with respect to two conditional statements: “when the towed trailer is not in transport” (l. 3) and “when the towed trailer is in transport” (l. 7). However, dependent claim 16 recites the method step of “using an integration accessory, detachably attaching the wheel chock to the stabilizing block” without defining this step with respect to either of the two conditional statements of claim 14. Thus, it is unclear whether the method step of claim 16 applies to “when the towed trailer is not in transport” or “when the towed trailer is in transport” or both.

New claim 19 recites a method step of “configuring the integration accessory so that the wheel chock is maintained in attached relation to the stabilizing block as long as the frame is received within the center groove of the stabilizing block”. Prior claims 14-16 are directed to a method of using a trailer stabilizing accessory system. However, the “configuring” step of claim 19 does not define a further step in the disclosed method of use; rather, it appears to define a step in a method of manufacture since the term “configure” means to shape or put together in a particular form or arrangement. It is unclear how a step in a method of manufacture can serve to further limit a method of use since a method of manufacture is distinct from a method of use. Assuming that the “configuring” step is intended to apply to the method of use, such a method step is inconsistent with the specification, which fails to disclose any manner by which a user can configure the disclosed integration hook 128 during a method of use.

Dependent claims are included in this rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Fedderman”
US Patent No. 1,837,657

“Giglio”
US Publication No. 2012/0118680 A1

“Graf”
DE Publication No. 10 2007 028 764 A1 (with translation)

“Grosz”
US Publication No. 2018/0162329 A1

“Kelly et al.”
US Patent No. 6,499,851 B1

“Kim”
KR Publication No. 20-0428433 Y1 (with translation)

“Leicester”
GB Publication No. 2501698 A

“Lowber”
US Patent No. 2,675,210

“Poynter”
US Publication No. 2015/0369420 A1

“Shirey”
US Patent No. 8,534,631 B2

“Somers et al.”
US Publication No. 2014/0325770 A1

“St. Laurent”
US Patent No. 2,272,334

“Stullken”
US Patent No. 770,510

“Talynn”
US Publication No. 2014/0014445 A1

“Turnbull”
WO Publication No. 03/101799 A1

“Wang”
CN Publication No. 204110065 U (with translation)




AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 7:  Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull.
With respect to claim 1, Grosz discloses a stabilizing accessory system for a trailer, with the embodiment of Figs. 7-8 comprising a stabilizing block 10’ that includes: 
A female complementary surface 37 (see Fig. 4) bounding a recessed landing area 46 configured to receive a foot 22 (see Fig. 5) or F (see Fig. 6) of a post 21 of a jack 14 mounted on a trailer 12 (see Fig. 5). See Figs. 7-8 and ¶¶ 0025-0026 with  Figs. 4-6 and ¶ 0023. The recessed landing area 46 constitutes (a) a post cutout configured to receive and retain a distal end of a jack post, and (b) a plate recess configured to receive and retain a plate jack stand.
A side of the stabilizing block 10’ forms a center groove 40’ configured to receive a frame rail 41 of the trailer. See Figs. 7-8 and ¶ 0025.
Grosz fails to teach that the center groove 40’ is adjustable between a first width configured to accommodate a first frame (rail) width and a second width configured to accommodate a second frame (rail) width.
Turnbull teaches a trailer accessory system comprising a box 15 (which is a block-like member) having flanges 40 forming a center groove (see Fig. 1) that receives a frame rail (see Figs. 3-4) of a trailer 110. See Figs. 1-4 and p. 5, ll. 1-8 and 18-29. Turnbull further teaches that:
“The securing flanges 40 may be of a variety of shapes, wherein each shape may be adapted to secure a storage box 15 to a particular type of trailer or a particular location on a trailer” (p. 5, ll. 8-10).
“As would be known to a worker skilled in the art, shim plates may be inserted between the securing flanges and the trailer frame. For example, the shim plates may provide a means for producing a tight fit between the securing flanges and the trailer portion to which the storage box is connected. In addition, the shim plates may aid in the reduction of the bending of the securing flanges upon attachment of the storage box to the trailer, for example” (p. 5, ll. 11-16).
Thus, Turnbull teaches that it was known in the art, before the effective filing date of the claimed invention, to use shim plates to adjust the size of a center groove in order to accommodate frame members of different widths and provide better fitment. From this teaching, it would have been obvious to the skilled artisan to modify Grosz by using shim plates to adjust the width of the center groove 40’ (i.e., by positioning/securing shim plates along one or more sidewalls of the center groove) to provide a tight fit and better fitment with trailer frame rails of varying widths.
With respect to claim 2, the shim plates taught by Turnbull constitute tension fit spacers as broadly recited.
With respect to claim 3, Grosz teaches a securement strap 45 that secures the trailer frame rail 41 within the center groove 40’. See Fig. 8 and ¶ 0025.
With respect to claim 14, Grosz teaches a method of use in which (a) the stabilizing block 10’ (see Figs. 7-8) is used to stabilize the foot 22 (see Fig. 5) or F (see Fig. 6) of the jack post 21 (see Fig. 5) when the trailer 12 is not in transport, and (b) the stabilizing block 10’ is secured to the trailer frame rail 41 (see Fig. 8) when the trailer 12 is in transport. Further, Turnbull teaches the selective use of shim plates along one or more sidewalls of a center groove to accommodate frame members of different widths.
With respect to claim 15, Grosz is considered to meet the “manually configuring” step because the stabilizing block 10’ must be manipulated by the user to position its top side such that the foot 22 (see Fig. 5) or F (see Fig. 6) can be received in the recessed landing area 46. Further, Grosz meets the first “disposing” step of claim 15 for the reasons explained above. Finally, the skilled artisan would appreciate that it is conventional to use a wheel chock to stabilize the tires of a trailer when the trailer is not in transport. Thus, it would be obvious to modify Grosz to include the “stabilizing a tire” step via the second “disposing” step of claim 15.

GROUND 8:  Claim 4 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull (GROUND 7) and further in view of Kelly et al.
As explained in GROUND 7, Grosz teaches the securement strap 45 for securing the stabilizing block 10’ to the trailer frame rail 41. Thus, Grosz discloses one of the two alternative securement mechanisms recited in the claims. Grosz fails to teach the other claimed securement mechanism, i.e., a switchable magnet.
Kelly et al. teaches an accessory 1 that is detachably secured to a trailer frame 18 by a switchable magnet 5, with the switchable magnet 5 embedded in a support structure that includes a saddle (i.e., center groove) 5b for receiving a portion of the trailer frame 18. See Figs. 1-2, 4 and 6; col. 4, ll. 55-65; col. 5, ll. 14-20 and 57-62; col. 6, ll. 37-44. The skilled artisan would appreciate that the switchable magnet 5 of Kelly et al. is an alternative securement mechanism to the strap 45 of Grosz, and would further appreciate that the switchable magnet provides the advantage of being integrated into the vehicle accessory as opposed to the separate strap of Grosz that could be misplaced.
From the teaching of Kelly et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by replacing the securement strap 45 with a switchable magnet embedded in the stabilizing block 10’ in order to reduce the number of separate parts while providing a reliable and convenient mechanism for detachably connecting the stabilizing block 10’ to the trailer frame rail 41. Further, the substitution of one well-known securement mechanism for another is generally recognized to be within the level of ordinary skill in the art.

GROUND 9:  Claims 5-7, 9, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull (GROUND 7) and further in view of Talynn.
With respect to claims 5, 9 and 20, the Grosz and Turnbull combination fails to teach a wheel chock detachably attached to the stabilizing block, with the wheel chock having a projection configured for selective attachment to a slot formed in the stabilizing block.
Talynn teaches two wheel chocks 104 detachably attached to a stabilizing block 102, with the stabilizing block 102 having projections 202 configured for selective attachment within recesses (or slots) 302 formed in the wheel chocks 104. See Figs. 1-3 and ¶¶ 0017, 0019, 0021 and 0023-0024. Alternatively, the projections 202 can be on the wheel chocks 104 instead of the stabilizing block 102, with the recesses 302 on the stabilizing block 102 instead of the wheel chocks 104. See ¶¶ 0019 and 0021. The projections 202 and recesses 302 may be integrally formed or separate components. See ¶¶ 0026 and 0031. In use, the wheel chocks 104 are detached from the stabilizing block 102, with the stabilizing block 102 used to stabilize a jack wheel 406, jack post 408 or jack foot 410 of a trailer 402, and the wheel chocks 104 used to chock the trailer’s wheels 412. See Fig. 4 and ¶¶ 0018 and 0023. When done with these stabilizing and chocking functions, the wheel chocks 104 are reattached to the stabilizing block 102 to form a unitary and portable assembly that facilitates storing and carrying. See ¶¶ 0003-0005 and 0024.
From the teachings of Talynn, the skilled artisan would recognize the desirability of adding at least one detachable wheel chock to the stabilizing block of Grosz because the wheel chock(s) is useful in chocking a trailer’s wheel(s) and the detachable connection of the wheel chock(s) to the stabilizing block is beneficial because it allows the stabilizing block and wheel chock(s) to be carried and stored together as a unitary and portable assembly. Further, Talynn teaches the use of a projection(s) and slot(s) for detachably connecting the wheel chock(s) to the stabilizing block. Accordingly, the subject matter of claims 5, 9 and 20 was obvious, before the effective filing date of the claimed invention, in view of the combined teachings of Grosz, Turnbull and Talynn.
With respect to claim 6, Talynn teaches that the stabilizing block 102 and wheel chocks 104 are made of plastic (polymer). See ¶¶ 0020, 0022, 0028 and 0032.
With respect to claim 7, Grosz teaches the securement strap 45 that secures the trailer frame rail 41 within the center groove 40’. See Fig. 8 and ¶ 0025. When modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function as a securement mechanism for securing the wheel chock(s) to the trailer frame.
With respect to claim 15:
Grosz is considered to meet the “manually configuring” step because the stabilizing block 10’ must be manipulated by the user to position its top side such that the foot 22 (see Fig. 5) or F (see Fig. 6) can be received in the recessed landing area 46. Further, Talynn meets the “manually configuring” step because the wheel chocks 104 must be detached from the stabilizing block 102, and then the stabilizing block 102 must be manipulated by the user to position its top side to receive and stabilize the jack wheel 406, jack post 408 or jack foot 410 of the trailer 402.
Both Grosz and Talynn meet the first “disposing” step of claim 15 for the reasons explained above. 
Talynn teaches the use of the wheel chocks 104 to stabilize trailer tires in a conventional manner. Thus, it would have been obvious to modify Grosz to include the “stabilizing a tire” step via the second “disposing” step of claim 15 based on the teachings of Talynn and the conventional knowledge in the art.
With respect to claim 16, the projections 202 taught by Talynn constitute an integration accessory as broadly recited.
With respect to claims 17 and 19, see the explanation of the teachings of Grosz in GROUND 7. When modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function to secure the unitary and portable assembly (i.e., the wheel chock(s) coupled to the stabilizing block) to the trailer frame.
With respect to claim 19, the skilled artisan would appreciate the desirability of maintaining the wheel chock(s) in attached relation to the stabilizing block while carrying and/or storing the unitary and portable assembly—and especially while the assembly is strapped to the trailer frame during transport. Further, Talynn teaches that the projections 202 may be provided with threads or a locking mechanism. See ¶ 0019. Such threads or locking mechanism configure the projections 202 to maintain the wheel chocks in attached relation to the stabilizing block.

GROUND 10:  Claim 7 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull and Talynn (GROUND 9) and further in view of Giglio.
As explained in GROUND 9, when modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function as a securement mechanism for securing the wheel chock(s) to the trailer frame. However, in an alternative interpretation, the Grosz, Turnbull and Talynn combination is considered to fail to teach a (separate/dedicated) securement mechanism for securing the wheel chock to the trailer frame.
Giglio teaches a wheel chock 12 that is releasably secured to a frame or body of a vehicle 6 by a tether 14 and magnet 16. See Figs. 1-2 and ¶¶ 0017-0022 and 0026-0031. This construction facilitates safe installation of the wheel chock 12 behind a wheel of the vehicle 6, and safe removal of the wheel chock 12 from behind the wheel. See ¶¶ 0001-0006, 0010 and 0029. The skilled artisan would appreciate that the tether and magnet of Giglio could be used to facilitate safe installation and removal of the wheel chock(s) when Grosz is modified in view of Talynn to include a detachable wheel chock(s). Therefore, from the teaching of Giglio, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz to include a tether and magnet for releasably securing the wheel chock(s) to the trailer frame.

GROUND 11:  Claims 7 and 8 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull and Talynn (GROUND 9) and further in view of Graf.
As explained in GROUND 9, when modified in view of Talynn to include a detachable wheel chock(s), the securement strap 45 of Grosz will function as a securement mechanism for securing the wheel chock(s) to the trailer frame. However, in an alternative interpretation, the Grosz, Turnbull and Talynn combination is considered to fail to teach a (separate/dedicated) securement mechanism for securing the wheel chock to the trailer frame.
Graf teaches a wheel chock 1 having recesses 5.1, 5.2 in a bottom surface thereof that receive magnets 4.1, 4.2 for releasably securing the wheel chock 1 to a magnetically conductive surface 8. See Figs. 1-2 and ¶¶ 0015-00161. The skilled artisan would appreciate that the magnets of Graf could be used to facilitate securement of the unitary and portable assembly (i.e., the wheel chock(s) coupled to the stabilizing block) to the trailer frame when Grosz is modified in view of Talynn to include a detachable wheel chock(s). Therefore, from the teaching of Graf, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by providing the wheel chock(s) with recesses receiving magnets for releasably securing the wheel chock(s) to a support surface during chocking of the trailer wheel(s) while also facilitating securement of the unitary and portable assembly (i.e., the wheel chock(s) coupled to the stabilizing block) to the trailer frame during transport.
With respect to claim 8, Graf teaches passive magnets 4.1, 4.2 embedded within the wheel chock 1.
 
GROUND 12:  Claims 10 and 12 are rejected under 35 U.S.C. 103 as obvious over Grosz in view of Talynn.
With respect to claim 10, Grosz discloses a stabilizing accessory system for a trailer, with the embodiment of Figs. 7-8 comprising a stabilizing block 10’ that includes: 
A female complementary surface 37 (see Fig. 4) extending from an upper surface 36 (see Fig. 4) and bounding a recessed landing area 46 configured to receive a foot 22 (see Fig. 5) or F (see Fig. 6) of a post 21 of a jack 14 mounted on a trailer 12 (see Fig. 5). See Figs. 7-8 and ¶¶ 0025-0026 with  Figs. 4-6 and ¶ 0023. The recessed landing area 46 constitutes (a) a post cutout configured to receive and retain a distal end of a jack post, and (b) a plate recess configured to receive and retain a plate jack stand.
A male complementary surface 33 (see Fig. 4) extending from a bottom surface 32 (see Fig. 4) and configured to engage the female complementary surface 37 (see Fig. 4) of another stabilizing block 10’ such that two blocks can be stacked one on another, i.e., providing an upper body and a lower body. See Fig. 6 and ¶¶ 0007, 0012 and 0026.
A side of both of the upper and lower blocks 10’ (when stacked) forms a center groove 40’ having a base surface and opposing sidewalls separated by a width that approximates a width of a frame rail 41 of the trailer such that the frame rail 41 is received in the center groove 40’ and opposes the base surface thereof for securing the stabilizing blocks to the trailer. See Figs. 7-8 and ¶ 0025.
Grosz fails to teach a wheel chock detachably attached to the stabilizing block.
Talynn teaches two wheel chocks 104 detachably attached to a stabilizing block 102, with the stabilizing block 102 having projections 202 configured for selective attachment within recesses 302 (or slots) formed in the wheel chocks 104. See Figs. 1-3 and ¶¶ 0017, 0019, 0021 and 0023-0024. Alternatively, the projections 202 can be on the wheel chocks 104 instead of the stabilizing block 102, with the recesses 302 on the stabilizing block 102 instead of the wheel chocks 104. See ¶¶ 0019 and 0021. The projections 202 and recesses 302 may be integrally formed or separate components. See ¶¶ 0026 and 0031. In use, the wheel chocks 104 are detached from the stabilizing block 102, with the stabilizing block 102 used to stabilize a jack wheel 406, jack post 408 or jack foot 410 of a trailer 402, and the wheel chocks 104 used to chock the trailer’s wheels 412. See Fig. 4 and ¶¶ 0018 and 0023. When done with these stabilizing and chocking functions, the wheel chocks 104 are reattached to the stabilizing block 102 to form a unitary and portable assembly that facilitates storing and carrying. See ¶¶ 0003-0005 and 0024.
From the teachings of Talynn, the skilled artisan would recognize the desirability of adding at least one detachable wheel chock to the stabilizing block of Grosz because the wheel chock(s) is useful in chocking a trailer’s wheel(s) and the detachable connection of the wheel chock(s) to the stabilizing block is beneficial because it allows the stabilizing block and wheel chock(s) to be carried and stored together as a unitary and portable assembly. Accordingly, the subject matter of claim 10 was obvious, before the effective filing date of the claimed invention, in view of the combined teachings of Grosz and Talynn.
With respect to claim 12, Grosz teaches a securement strap 45 that secures the stabilizing block 10’ to the trailer frame rail 41 such that the base surface of the center groove 40’ opposes the frame rail 41. See Fig. 8 and ¶ 0025.

GROUND 13:  Claim 11 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Talynn (GROUND 12) and further in view of Turnbull.
Grosz fails to teach the use of tension fit spacers for selectively adjusting the width of the center groove 40’ to accommodate varying trailer frame (rail) widths
Turnbull teaches a trailer accessory system comprising a box 15 (which is a block-like member) having flanges 40 forming a center groove (see Fig. 1) that receives a frame rail (see Figs. 3-4) of a trailer 110. See Figs. 1-4 and p. 5, ll. 1-8 and 18-29. Turnbull further teaches that:
“The securing flanges 40 may be of a variety of shapes, wherein each shape may be adapted to secure a storage box 15 to a particular type of trailer or a particular location on a trailer” (p. 5, ll. 8-10).
“As would be known to a worker skilled in the art, shim plates may be inserted between the securing flanges and the trailer frame. For example, the shim plates may provide a means for producing a tight fit between the securing flanges and the trailer portion to which the storage box is connected. In addition, the shim plates may aid in the reduction of the bending of the securing flanges upon attachment of the storage box to the trailer, for example” (p. 5, ll. 11-16).
Thus, Turnbull teaches that it was known in the art, before the effective filing date of the claimed invention, to use shim plates to adjust the size of a center groove in order to accommodate frame members of different widths and provide better fitment. From this teaching, it would have been obvious to the skilled artisan to modify Grosz by using shim plates to adjust the width of the center groove 40’ (i.e., by positioning/securing shim plates along one or more sidewalls of the center groove) to provide a tight fit and better fitment with trailer frame rails of varying widths. Further, the shim plates taught by Turnbull constitute tension fit spacers as broadly recited.

GROUND 14:  Claim 13 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Talynn (GROUND 12) and further in view of Kelly et al.
As explained in GROUND 12, Grosz teaches the securement strap 45 for securing the stabilizing block 10’ to the trailer frame rail 41. Thus, Grosz discloses one of the two alternative securement mechanisms recited in the claims. Grosz fails to teach the other claimed securement mechanism, i.e., a switchable magnet.
Kelly et al. teaches an accessory 1 that is detachably secured to a trailer frame 18 by a switchable magnet 5, with the switchable magnet 5 embedded in a support structure that includes a saddle (i.e., center groove) 5b for receiving a portion of the trailer frame 18. See Figs. 1-2, 4 and 6; col. 4, ll. 55-65; col. 5, ll. 14-20 and 57-62; col. 6, ll. 37-44. The skilled artisan would appreciate that the switchable magnet 5 of Kelly et al. is an alternative securement mechanism to the strap 45 of Grosz, and would further appreciate that the switchable magnet provides the advantage of being integrated into the vehicle accessory as opposed to the separate strap of Grosz that could be misplaced.
From the teaching of Kelly et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by replacing the securement strap 45 with a switchable magnet embedded in the stabilizing block 10’ in order to reduce the number of separate parts while providing a reliable and convenient mechanism for detachably connecting the stabilizing block 10’ to the trailer frame rail 41. Further, the substitution of one well-known securement mechanism for another is generally recognized to be within the level of ordinary skill in the art.

GROUND 15:  Claim 18 is rejected under 35 U.S.C. 103 as obvious over Grosz in view of Turnbull and Talynn (GROUND 9) and further in view of Kelly et al.
As explained in GROUND 7, Grosz teaches the securement strap 45 for securing the stabilizing block 10’ to the trailer frame rail 41. Thus, Grosz discloses one of the two alternative securement mechanisms recited in the claims. Grosz fails to teach the other claimed securement mechanism, i.e., a switchable magnet.
Kelly et al. teaches an accessory 1 that is detachably secured to a trailer frame 18 by a switchable magnet 5, with the switchable magnet 5 embedded in a support structure that includes a saddle (i.e., center groove) 5b for receiving a portion of the trailer frame 18. See Figs. 1-2, 4 and 6; col. 4, ll. 55-65; col. 5, ll. 14-20 and 57-62; col. 6, ll. 37-44. The skilled artisan would appreciate that the switchable magnet 5 of Kelly et al. is an alternative securement mechanism to the strap 45 of Grosz, and would further appreciate that the switchable magnet provides the advantage of being integrated into the vehicle accessory as opposed to the separate strap of Grosz that could be misplaced.
From the teaching of Kelly et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grosz by replacing the securement strap 45 with a switchable magnet embedded in the stabilizing block 10’ in order to reduce the number of separate parts while providing a reliable and convenient mechanism for detachably connecting the stabilizing block 10’ to the trailer frame rail 41. Further, the substitution of one well-known securement mechanism for another is generally recognized to be within the level of ordinary skill in the art.

Specification
The specification is objected to because:
At col. 1, ll. 59-60, “wheel chock detachably attached to the wheel chock” should read “wheel chock detachably attached to the [wheel chock] stabilizing block”.
At col. 3, l. 5, “assembly detachably” should read “[assembly] detachably”.
At col. 4, l. 48, “via a an” should read “via [a] an”.
At col. 5, l. 35, “upper body 102” should read “upper body [102] 106”.
At col. 9, l. 43, “shown in discussed” should read “shown [in] and discussed”.
At col. 10, l. 37, “more the trailer” should read “more of the trailer”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. These features must be shown or canceled from the claims. No new matter should be entered.

New claim 20 recites a stabilizing accessory system including “a projection extending from one of the wheel chock and the stabilizing block, wherein the projection is configured for receipt in a slot of the other of the wheel chock and the stabilizing block to detachably attach the wheel chock to the stabilizing block”. The disclosure describes an integration hook 128 that is (a) secured to the wheel chock 124 by fasteners 129 such that it extends from the wheel chock 124 (see Figs. 2, 14 and 15), and (b) received in a slot 178 formed in the lower body 108 of the stabilizing block 102 (see Figs. 13 and 15). In a first interpretation, the disclosed integration hook 128 is considered to be encompassed by the claimed “projection” even though it is not identified in the specification as a “projection”. However, the specification makes mention of an alternative embodiment wherein “the integration hook may comprise a built-in projection (e.g., a continuation of the manufacturing mold for the wheel chock 124) extending from the bottom surface 134 of the wheel chock 124 and configured to connect with the bottom of the block 102” (col. 5, ll. 4-8). In an alternative interpretation, the claimed “projection” is considered to correspond to the “built-in projection” mentioned at col. 5, ll. 4-8 since this is the only “projection” mentioned in the specification in connection with the attachment of the wheel chock to the stabilizing block. Given this alternative interpretation, the subject matter of claim 20 is not illustrated in the drawings.

In addition, the subject matter of claim 20 encompasses a configuration in which the projection extends from the stabilizing block and the slot is formed in the wheel chock. However, such a configuration is not illustrated in the drawings.

The objection to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

Poynter discloses a vehicle stabilizing accessory including a main stabilizing block 10 and height extending blocks 60, 60A stackable upon the main block 10. See Figs. 4-5 and 8-11. The blocks 10, 60 include both a central channel 34, 84 and a circular recess 46. See Figs. 1, 3-4, 8 and 10-11. The block 60A includes a central channel 100. See Figs. 5 and 9-11.

Shirey teaches a trailer stabilizing block 10 having chains 24 for securing the block 10 to a trailer frame member 14. See Figs. 1-3.

Fedderman teaches a wheel chock 1 having an integration hook 4 (Figs. 2-2a) or 14 (Figs. 8-8a) for securing the chock 1 to a metal plate/block (see Fig. 2).

Wang teaches a wheel chock 7 mounted on a channel-shaped body 1, with the wheel chock 7 having a recess receiving a magnet 8, and with the channel body 1 having a magnet 6 mounted thereto. See Figs. 3-7.

St. Laurent teaches a vehicle stabilizing accessory including a wheel chock 12 detachably secured to a main stabilizing block 1 and nestable within the main block 1 for storage. See Figs. 1-7.

Somers et al. teaches a vehicle stabilizing accessory including a ramp 2 (which can function as a wheel chock) detachably secured to a stabilizing block 3. See Figs. 1-13.

Stullken teaches a first wheel chock 15 fixed on a main block 10, and a second wheel chock 17 detachably and slidably mounted on the main block 10, with an elongated bar 19 and a guide clip 25 (having hook-like ends 26) fastened to the chock 17 for securing the chock 17 to the block 10. See Figs. 1-5.

Lowber teaches a vehicle stabilizing accessory including two secondary blocks 20a, 20b detachably secured to a main stabilizing block 20c, with the blocks 20b, 2c having a ramp surface 21 such that they are capable of functioning as wheel chocks. See Figs. 1-3 and 7.

Kim teaches a vehicle stabilizing accessory including secondary blocks 20, 40 detachably secured to a main stabilizing block 10, with the main block 10 having a central groove 14, and with the secondary block 20 and the main block 10 having ramp surfaces such that they are capable of functioning as wheel chocks. See Figs. 1-7.

Leicester teaches a vehicle stabilizing accessory including a stabilizing block 4 having a recess 22 receiving a magnet 26. See Figs. 1-3.


Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/WCD/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.